Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    September 27, 2016

The Court of Appeals hereby passes the following order:

A17A0073. THE STATE v. ANTHONY.

       The State has filed a motion to remand in the above-styled appeal. The State
points out that the appellate record includes the transcript of the sentencing phase of
the defendant’s trial, but not the transcript of the guilt phase of the trial, during which
the trial court ruled that certified copies of the defendant’s Florida convictions were
incomplete and would not be considered for purposes of recidivist sentencing. The
State also notes that the original certified copies of the proffered convictions have not
been included in the appellate record. According to the State, the appellate record is
incomplete without the transcript of the guilt phase of the defendant’s trial and
without the original certified copies of the defendant’s Florida convictions that were
proffered by the State. The State further asserts that, under the circumstances of this
case, “any extension may yet prove to be insufficient time to accomplish the
completion of the record on appeal,” and requests that the appeal be remanded so that
the omissions from the record can be corrected.
       The State’s motion to remand is hereby GRANTED. In light of the trial
transcript and proffered exhibits omitted from the record on appeal, the indeterminate
amount of time it will take to prepare and transmit these materials to this Court, and
the constitutional time restraints governing this Court’s disposition of appeals, this
appeal is remanded to the Clerk of the Superior Court of Fulton County until
preparation of the appellate record is completed by the addition of the aforementioned
materials. When the entire appeal record is prepared, the matter may then be
transmitted to and re-docketed with the Court of Appeals. Upon re-docketing,
briefing by the parties should proceed in accordance with Court of Appeals Rule 23.
Court of Appeals of the State of Georgia
                                     09/27/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.